Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10711940 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim mapping below.
Instant application 
US Patent 10711940 B2
1. A mounting bracket for a junction box comprising: a face plate having opposite upper and lower edge margins, opposite left and right edge margins, and a central opening; an upper channel extending upwardly from the upper edge margin; and a lower channel extending downwardly from the lower edge margin, each of the upper and lower channels including an enlarged end portion at one end thereof, each enlarged end portion having a width greater than a width of a remainder of the respective channel.
1. A mounting bracket for a junction box comprising: a face plate having opposite upper and lower edge margins, opposite left and right edge margins, and a central opening, the face plate having a planar front surface extending between the left and right edge margins and the upper and lower edge margins; an upper channel extending upwardly from the upper edge margin; and a lower channel extending downwardly from the lower edge margin, each of the upper and lower channels including an enlarged end portion at one end thereof, each enlarged end portion having a width greater than a width of a remainder of the respective channel, wherein the enlarged end portion and the remainder of each of the upper and lower channels extends from the planar front surface.
2. The mounting bracket of claim 1, wherein the upper and lower channels each comprises a first sidewall extending rearward from the respective upper or lower edge margin, a rear wall extending from the first sidewall, and a second sidewall extending forward from the rear wall and generally opposing the first sidewall.
2. The mounting bracket of claim 1, wherein the upper and lower channels each comprises a first sidewall extending rearward from the respective upper or lower edge margin, a rear wall extending from the first sidewall, and a second sidewall extending forward from the rear wall and generally opposing the first sidewall.
3. The mounting bracket of claim 2, wherein a width extending between the first and second sidewalls at the enlarged end portion of each of the upper and lower channels is greater than a width extending between the first and second sidewalls of a remainder of the respective upper and lower channel
3. The mounting bracket of claim 2, wherein a width extending between the first and second sidewalls at the enlarged end portion of each of the upper and lower channels is greater than a width extending between the first and second sidewalls of a remainder of the respective upper and lower channel.
4. The mounting bracket of claim 3, further comprising a transition portion extending between and connecting the enlarged end portion and the remainder of the respective upper and lower channel, the transition portion gradually increasing in with toward the enlarged end portion.  
4. The mounting bracket of claim 3, further comprising a transition portion extending between and connecting the enlarged end portion and the remainder of the respective upper and lower channel, the transition portion gradually increasing in with toward the enlarged end portion
5. The mounting bracket of claim 2, wherein the rear wall of each enlarged portion includes a pilot hole.
6. The mounting bracket of claim 5, wherein the rear wall of each enlarged portion includes a pilot hole, the pilot hole being smaller than the clearance holes.
6. The mounting bracket of claim 5, wherein the rear wall of each of the upper and lower channels includes clearance holes at spaced intervals along a length of the respective channel.
5. The mounting bracket of claim 2, wherein the rear wall of each of the upper and lower channels includes clearance holes at spaced intervals along a length of the respective channel.
7. The mounting bracket of claim 1, wherein the face plate includes a first set of indicia adjacent a top edge of the central opening and a second set of indicia adjacent a bottom edge of the central opening, each set of indicia comprising ruler graduations indicating a distance from the left edge margin of the face plate to the respective ruler graduation.
7. The mounting bracket of claim 1, wherein the face plate includes a first set of indicia adjacent a top edge of the central opening and a second set of indicia adjacent a bottom edge of the central opening, each set of indicia comprising ruler graduations indicating a distance from the left edge margin of the face plate to the respective ruler graduation.
8. The mounting bracket of claim 7, wherein the indicia further comprises horizontal registration lines.
8. The mounting bracket of claim 7, wherein the indicia further comprises horizontal registration lines.
9. The mounting bracket of claim 8, wherein the horizontal registration lines comprise a first set of horizontal registration lines at spaced locations and a second set of horizontal registration lines at spaced locations, the first set of horizontal registration lines being spaced a first distance from the respective top or bottom edge of the central opening, and the second set of horizontal registration lines being spaced a second distance from the respective top or bottom edge of the central opening, the second distance being different from the first distance.
9. The mounting bracket of claim 8, wherein the horizontal registration lines comprise a first set of horizontal registration lines at spaced locations and a second set of horizontal registration lines at spaced locations, the first set of horizontal registration lines being spaced a first distance from the respective top or bottom edge of the central opening, and the second set of horizontal registration lines being spaced a second distance from the respective top or bottom edge of the central opening, the second distance being different from the first distance.
10. The mounting bracket of claim 2, in combination with an alignment plate configured to be mounted adjacent a rear face of the central opening, the alignment plate including a first flange configured to extend into the central opening and a second flange configured to align a junction box within the central opening.  
10. The mounting bracket of claim 2, in combination with an alignment plate configured to be mounted adjacent a rear face of the central opening, the alignment plate including a first flange configured to extend into the central opening and a second flange configured to align a junction box within the central opening.
11. The mounting bracket of claim 10, wherein the first flange extends from the alignment plate in a first direction and the second flange extends from the alignment plate in a second direction generally opposite the first direction.  
11. The mounting bracket of claim 10, wherein the first flange extends from the alignment plate in a first direction and the second flange extends from the alignment plate in a second direction generally opposite the first direction.
12. The mounting bracket of claim 10, wherein the alignment plate has a height that generally corresponds to a distance between the first sidewall of the upper channel and the first sidewall of the lower channel to permit the alignment plate to be centered and aligned on the mounting bracket.  
12. The mounting bracket of claim 10, wherein the alignment plate has a height that generally corresponds to a distance between the first sidewall of the upper channel and the first sidewall of the lower channel to permit the alignment plate to be centered and aligned on the mounting bracke
13. The mounting bracket of claim 1, further comprising filler clips detachably connected to the face plate adjacent the central opening, the filler clips being configured for attachment to a junction box to align the junction box within the central opening
13. The mounting bracket of claim 1, further comprising filler clips detachably connected to the face plate adjacent the central opening, the filler clips being configured for attachment to a junction box to align the junction box within the central opening
14. A mounting bracket for a junction box comprising: a face plate having left and right edge margins and a central opening, the face plate including a first set of indicia adjacent a top edge of the central opening and a second set of indicia adjacent a bottom edge of the central opening, each set of indicia comprising ruler graduations indicating a distance from the left edge margin of the face plate to the respective ruler graduation.
14. A mounting bracket for a junction box comprising: a face plate having left and right edge margins and a central opening, the face plate including a first set of indicia adjacent a top edge of the central opening and a second set of indicia adjacent a bottom edge of the central opening, each set of indicia comprising ruler graduations indicating a distance from the left edge margin of the face plate to the respective ruler graduation; wherein the indicia further comprises horizontal registration lines; wherein the horizontal registration lines comprise a first set of horizontal registration lines at spaced locations and a second set of horizontal registration lines at spaced locations, the first set of horizontal registration lines being spaced a first distance from the respective top or bottom edge of the central opening, and the second set of horizontal registration lines being spaced a second distance from the respective top or bottom edge of the central opening, the second distance being different from the first distance
15. The mounting bracket of claim 14, wherein the indicia further comprises horizontal registration lines.  
claim 14 above
16. The mounting bracket of claim 15, wherein the horizontal registration lines comprise a first set of horizontal registration lines at spaced locations and a second set of horizontal registration lines at spaced locations, the first set of horizontal registration lines being spaced a first distance from the respective top or bottom edge of the central opening, and the second set of horizontal registration lines being spaced a second distance from the respective top or bottom edge of the central opening, the second distance being different from the first distance.
claim 14 above
17. A method of adjusting a length of a mounting bracket for a junction box comprising: removing a removable end portion from a remainder of the mounting bracket; and reattaching the removable end portion to the remainder of the mounting bracket to shorten the length of the bracket.18. The method of claim 17, further comprising providing a mounting bracket comprising: a face plate having opposite upper and lower edge margins, opposite left and right edge margins, and a central opening; an upper channel extending upwardly from the upper edge margin; a lower channel extending downwardly from the lower edge margin, each of the upper and lower channels including an enlarged end portion at one end thereof, each enlarged end portion having a width greater than a width of the remainder of the respective channel such that the enlarged end portion is configured to receive a portion of the remainder of the respective channel; cutting the mounting bracket at a first cutting location to remove an end portion of the mounting bracket including the enlarged end portions of each of the upper and lower channels; cutting the mounting bracket at a second cutting location; discarding a portion of the mounting bracket between the first and second cutting locations; aligning the end portion of the mounting bracket with the remainder of the mounting bracket such that each enlarged end portion receives a portion of one of the upper and lower channels; and attaching the end portion to the remainder of the mounting bracket to create a mounting bracket having a length shorter than an initial length of the mounting bracket.19. The method of claim 18, wherein the face plate includes indicia adjacent the central opening, the indicia comprising ruler graduations indicating a distance from the left edge margin of the face plate to the respective ruler graduation, and further comprising measuring a distance between two adjacent wall studs.20. The method of claim 19, wherein cutting the mounting bracket at a second cutting location comprises cutting the mounting bracket at a second location corresponding to the ruler graduation marking the measured distance to remove a portion of the mounting bracket, wherein the shorter length corresponds to the measured distance between two adjacent wall studs.
 15. A method of adjusting a length of a mounting bracket for a junction box comprising: providing a mounting bracket comprising: a face plate having opposite upper and lower edge margins, opposite left and right edge margins, and a central opening; an upper channel extending upwardly from the upper edge margin; a lower channel extending downwardly from the lower edge margin, each of the upper and lower channels including an enlarged end portion at one end thereof, each enlarged end portion having a width greater than a width of the remainder of the respective channel such that the enlarged end portion is configured to receive a portion of the remainder of the respective channel; removing a removable end portion from a remainder of the mounting bracket by cutting the mounting bracket at a first cutting location to remove the removable end portion of the mounting bracket including the enlarged end portions of each of the upper and lower channels; cutting the mounting bracket at a second cutting location; discarding a portion of the mounting bracket between the first and second cutting locations; and reattaching the removable end portion to the remainder of the mounting bracket to shorten the length of the bracket by aligning the end portion of the mounting bracket with the remainder of the mounting bracket such that each enlarged end portion receives a portion of one of the upper and lower channels and attaching the end portion to the remainder of the mounting bracket to create a mounting bracket having a length shorter than an initial length of the mounting bracket



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (US 5927667).
 Regarding claim 14, Swanson discloses a mounting bracket for a junction box comprising: a face plate (12;Fig.3) having left and right edge margins (34 and 36;Fig.3) and a central opening (opening within 12), the face plate including a first set of indicia adjacent a top edge of the central opening ( first indicia on top 40) and a second set of indicia adjacent a bottom edge of the central opening ( second indicia on top 40), each set of indicia comprising ruler graduations indicating a distance from the left edge margin of the face plate to the respective ruler graduation ( see ruler graduation from left to right in Fig.3).
 
Regarding claim 15, Swanson discloses wherein the indicia further comprises horizontal registration lines (line indicator go from a horizontal direction when 12 is standing up).

Claim (s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (US 2010/0006723 A1).

Regarding claim 17, Yan discloses method of adjusting a length of a mounting bracket ( see mounting bracket in Fig.2) for a junction box comprising: removing a removable end portion ( top 12;Fig.2) from a remainder of the mounting bracket ( bottom 12); and reattaching the removable end portion to the remainder of the mounting bracket to shorten the length of the bracket ( top 12 is attached to a position on the bottom 12 to shorten the overall length of the mounting bracket in Fig.2).
Claim (s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrame (US6666419 B1) in view of Brooks (US7591385 B2).

Regarding claim 1, Vrame discloses a mounting bracket (100:Fig.1) for a junction box (20;Fig.3)comprising: a face plate (140) having opposite upper and lower edge margins (152 and 156), opposite left and right edge margins (122 and 142), and a central opening ( see central opening within 100) ; an upper channel extending upwardly from the upper edge margin ( see upper channel above 152) ; and a lower channel extending downwardly from the lower edge margin ( see lower channel below 156;Fig.1).
Vrame is silent with respect to each of the upper and lower channels including an enlarged end portion at one end thereof, each enlarged end portion having a width greater than a width of a remainder of the respective channel
Brooks  discloses upper and lower channels (11 and 13;Fig.3A)  including an enlarged end portion at one end thereof ( 117 and 119), each enlarged end portion having a width greater than a width of a remainder of the respective channel ( 117 and 119 are greater in width than the remainder channels 11 and 13;Fig.3A).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the upper and lower channels of Vrame to include the features of Brooks in order to allow more points of securing the frame to the structure to allow a better contact to a support structure.
Regarding claim 2, Vrame fails to specifically disclose wherein the upper and lower channels each comprises a first sidewall extending rearward from the respective upper or lower edge margin , a rear wall extending from the first sidewall, and a second sidewall extending forward from the rear wall and generally opposing the first sidewall.
Brooks discloses wherein the upper and lower channels each comprises a first sidewall ( see  sidewall of 11 extending perpendicular to 9) extending rearward from the respective upper or lower edge margin ( upper part of 9) , a rear wall ( wall that accommodates 67) extending from the first sidewall , and a second sidewall ( wall that is across from the sidewall of 11 that is connected to 9) extending forward from the rear wall and generally opposing the first sidewall.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the upper and lower channels of Vrame to include the features of Brooks in order to allow more points of securing the frame to the structure to allow a better contact to a support structure.
Regarding claim 3, Vrame fails to specifically disclose wherein a width extending between the first and second sidewalls at the enlarged end portion of each of the upper and lower channels is greater than a width extending between the first and second sidewalls of a remainder of the respective upper and lower channel.
Brooks discloses wherein a width extending between the first and second sidewalls at the enlarged end portion of each of the upper and lower channels is greater than a width extending between the first and second sidewalls of a remainder of the respective upper and lower channel ( see width of sidewalls and rear wall of 117 and 119;Fig.3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the upper and lower channels of Vrame to include the features of Brooks in order to allow more points of securing the frame to the structure to allow a better contact to a support structure.
Regarding claim 5, Vrame fails to specifically disclose wherein the rear wall of each enlarged portion includes a pilot hole.
Brooks discloses wherein the rear wall of each enlarged portion (117 and 119) includes a pilot hole (122; Fig.3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the upper and lower channels of Vrame to include the features of Brooks in order to secure the frame to a support structure by a fastener.
Regarding claim 6, Vrame fails to specifically disclose wherein the rear wall of each of the upper and lower channels (11 and 13) includes clearance holes (67;Fig.3A) at spaced intervals along a length of the respective channel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the upper and lower channels of Vrame to include the features of Brooks in order to secure the frame to a support structure by a fastener.

Claim (s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrame (US6666419 B1) in view of Brooks (US7591385 B2), as applied to claim 1 above, and further in view of Swanson (US5927667).
Regarding claim 7, Vrame fails to specifically disclose wherein the face plate includes a first set of indicia adjacent a top edge of the central opening and a second set of indicia adjacent a bottom edge of the central opening, each set of indicia comprising ruler graduations indicating a distance from the left edge margin of the face plate to the respective ruler graduation.
Swanson discloses wherein the face plate (36;Fig.3) includes a first set of indicia adjacent a top edge of the central opening ( indicia on top 40) and a second set of indicia adjacent a bottom edge ( indicia on bottom 40) of the central opening (opening within 10;Fig.3), each set of indicia comprising ruler graduations indicating a distance from the left edge margin of the face plate to the respective ruler graduation ( left to right indicates a ruler marking on the face plate 10 ;Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the face plate of Swanson with the indicia of Swanson in order to indicate the location and distance of the electrical box relative to an arbitrary point.
Regarding claim 8, Vrame fails to specifically disclose wherein the indicia further comprises horizontal registration lines.
Swanson discloses wherein the indicia further comprises horizontal registration lines (see parking lines at point 1-12; Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the face plate of Swanson with the indicia of Swanson in order to indicate the location and distance of the electrical box relative to an arbitrary point.

Claim (s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrame (US 6666419 B1) in view of Brooks (US7591385 B2), as applied to claim 2 above, and further in view of Berli et al. (US2014/0103180 A1 hereinafter Berli).
Regarding claim 10, Vrame discloses an alignment plate (30; Fig.1) configured to be mounted adjacent a rear face of the central opening (rear surface of 100), the alignment plate including a first flange (flange of 30 that goes into 100; see Fig.3) configured to extend into the central opening (opening within 100).
Vrame fails to disclose a second flange configured to align a junction box within the central opening.
Berli discloses a second flange (64; Fig.2) configured to align a junction box (junction box attached to 64) within the central opening (opening within 10; Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the second flange as shown by Berli with the alignment plate of Vrame in order to provide a flush surface with the dry wall of a room to mount electrical outlets.
Regarding claim 11, Vrame fails to specifically disclose wherein the first flange extends from the alignment plate in a first direction and the second flange extends from the alignment plate in a second direction generally opposite the first direction.
Berli discloses a wherein the first flange (see flanges of 12 bent inward to connect to the junction box;Fig.2) extends from the alignment plate in a first direction and the second flange extends from the alignment plate in a second direction ( 64 extends toward the front) generally opposite the first direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the second flange as shown by Berli with the alignment plate of Vrame in order to provide a flush surface with the dry wall of a room to mount electrical outlets.

Regarding claim 12, Vrame discloses wherein the alignment plate has a height that generally corresponds to a distance between the first sidewall of the upper channel and the first sidewall of the lower channel to permit the alignment plate to be centered and aligned on the mounting bracket (30 has a height that is placed between the upper and lower channels of 100; Fig.1).

Regarding claim 13, Vrame discloses further comprising filler clips (132 and 134; Fig.2) detachably connected to the face plate adjacent the central opening, the filler clips being configured for attachment to a junction box to align the junction box within the central opening (132 and 134 are attached to the junction box and align the box within the opening of 100).
  

Allowable Subject Matter
Claim 4, 9, 14, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and double patenting rejection above is overcome.
The following is an examiner's statement of reasons for allowance:
Regarding claim 4, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a transition portion extending between and connecting the enlarged end portion and the remainder of the respective upper and lower channel, the transition portion gradually increasing in width toward the enlarged end portion. " in combination with the remaining limitations of the claim 1. 
Regarding claim 9, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the horizontal registration lines comprise a first set of horizontal registration lines at spaced locations and a second set of horizontal registration lines at spaced locations, the first set of horizontal registration lines being spaced a first distance from the respective top or bottom edge of the central opening, and the second set of horizontal registration lines being spaced a second distance from the respective top or bottom edge of the central opening, the second distance being different from the first distance." in combination with the remaining limitations of the claim 1. 
Regarding claim 14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the horizontal registration lines comprise a first set of horizontal registration lines at spaced locations and a second set of horizontal registration lines at spaced locations, the first set of horizontal registration lines being spaced a first distance from the respective top or bottom edge of the central opening, and the second set of horizontal registration lines being spaced a second distance from the respective top or bottom edge of the central opening, the second distance being different from the first distance." in combination with the remaining limitations of the claim 1. 
Regarding claim 18-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach “  a face plate having opposite upper and lower edge margins, opposite left and right edge margins, and a central opening; an upper channel extending upwardly from the upper edge margin; a lower channel extending downwardly from the lower edge margin, each of the upper and lower channels including an enlarged end portion at one end thereof, each enlarged end portion having a width greater than a width of the remainder of the respective channel such that the enlarged end portion is configured to receive a portion of the remainder of the respective channel; cutting the mounting bracket at a first cutting location to remove an end portion of the mounting bracket including the enlarged end portions of each of the upper and lower channels; cutting the mounting bracket at a second cutting location; discarding a portion of the mounting bracket between the first and second cutting locations; aligning the end portion of the mounting bracket with the remainder of the mounting bracket such that each enlarged end portion receives a portion of one of the upper and lower channels; and attaching the end portion to the remainder of the mounting bracket to create a mounting bracket having a length shorter than an initial length of the mounting bracket.” in combination with the remaining limitations of the claim 17


Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

	
 
 

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848